GREEN, Judge.
In this breach of contract action, Great Barrier Golf Design, Inc., appeals the trial court’s entry of default judgment in favor of appellee Value Structures, Inc. We reverse.
A complaint was filed by Value Structures and served on Great Barrier on March 13, 2000. On April 4, 2000, Great Barrier filed a notice of appearance and a motion for enlargement of time to file responsive pleadings. The motion for enlargement of time was never ruled upon by *159the trial court. After the time requested by Great Barrier expired, Value Structures filed a motion for default on May 16, 2000. Great Barrier then filed an answer and affirmative defenses to the original complaint and a counterclaim against Value Structures on May 18, 2000. The default judgment against Great Barrier, which is the subject of this appeal, was signed by the trial judge and filed on May 23, 2000.
Value Structures has not provided us with any legal basis for sustaining the default judgment in light of Florida Rule of Civil Procedure 1.500(c), which provides in pertinent part: “Right to Plead. A party may plead or otherwise defend at any time before default is entered.” The default judgment was improvidently entered. Pinnacle Corp. of Cent. Fla., Inc. v. R.L. Jernigan Sandblasting & Painting, Inc., 718 So.2d 1265 (Fla. 2d DCA 1998).
We reverse the default judgment and remand for further proceedings consistent with this opinion.
Reversed.
PATTERSON, C.J., and THREADGILL, J., concur.